UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2017 ALBIREO PHARMA,INC. (Exact name of registrant as specified in its charter) Delaware(State or other jurisdiction ofincorporation) 001-33451(Commission FileNumber) 90-0136863(IRS EmployerIdentification No.) 10 Post Office Square, Suite 502 SouthBoston, Massachusetts(Address of principal executive offices) 02109(Zip Code) (857) 254-5555 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transitionperiod for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 25, 2017, Denise Scots-Knight, Ph.D., a member of the Board of Directors (the “Board”) of Albireo Pharma, Inc. (the “Company”), notified the Company that she would voluntarily resign from the Board and its compensation committee (the “Compensation Committee”) and delivered her resignation notice effective September 25, 2017. There were no disagreements between Dr. Scots-Knight and the Company or any officer or director of the Company which led to the resignation. The Board appointed Michael Gutch, Ph.D. to replace Dr. Scots-Knight as chair of the Compensation Committee, effective September 27, 2017. (d)On September 27, 2017, the Board elected Roger A. Jeffs, Ph.D. to the Board as a Class I director, for a term to continue until the 2020 annual meeting of the Company’s stockholders and thereafter until Dr. Jeffs’ successor has been elected and qualified or until his earlier death, resignation or removal. Dr. Jeffs’ election fills the vacancy created by the resignation of Dr. Scots-Knight. The Board also appointed Dr. Jeffs to serve as a member of the Compensation Committee. There are no arrangements or understandings between Dr. Jeffs and any other person pursuant to which Dr. Jeffs was selected as a director, nor are there any transactions between Dr. Jeffs and the Company in which he has a direct or indirect material interest that the Company is required to report pursuant to the rules and regulations of the Securities and Exchange Commission.
